Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 08/22/2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objections.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peyton Guest on 08/25/2022.

The application has been amended as follows: 

In the claims:
Claim 1. (Currently Amended) A spar assembly for a rotor blade of a wind turbine, the spar assembly comprising: 
a beam structure extending between a closed first end and a second end, the beam structure configured for coupling within a shell of the rotor blade, the beam structure comprising: 
a contacting portion extending in a span-wise direction from the second end and comprising at least one contoured surface oriented toward at least one of an internal surface of a pressure side or a suction side of the rotor blade, the contoured surface configured to follow a contour of one of the pressure side or the suction side of the rotor blade; 
a joint portion extending in the span-wise direction from the first end toward the contacting portion, the joint portion comprising at least one linear surface oriented in the same direction as the contoured surface; 
a transition region between the contacting portion and the joint portion that transitions the contoured surface to the linear surface; and, 
one or more internal plies, external plies, or combinations thereof, and wherein at least one internal ply, or external ply is pre-formed or pre-fabricated and laid up with the beam structure, wherein the at least one external ply comprises at least one composite ply, wherein the closed first end comprises a wrap of the at least one composite ply from the at least one linear surface of the joint portion [[to]] around the first end of the joint portion to define the closed first end.

Claim 12. (Currently Amended) A rotor blade for a wind turbine, comprising: 
a first blade segment and a second blade segment extending in opposite directions from a chord-wise joint, each of the first and second blade segments comprising a pressure side shell member, a suction side shell member, and a spar assembly, wherein the spar assembly of the first blade segment includes a beam structure extending between a closed first end at the chord-wise joint and a second end, the beam structure configured for coupling within a shell of the rotor blade, the beam structure comprising: 
a contacting portion extending in a span-wise direction from the second end and comprising at least one contoured surface oriented toward at least one of an internal surface of the pressure side shell member or the suction side shell member, the contoured surface configured to follow a contour of one of the pressure side shell member or the suction side shell member; 
a joint portion extending in the span-wise direction from the first end toward the contacting portion, the joint portion comprising at least one linear surface oriented in the same direction as the contoured surface; 
a transition region between the contacting portion and the joint portion that transitions the contoured surface to the linear surface; and, 
one or more internal plies, external plies, or combinations thereof, and wherein at least one internal ply, or external ply is pre-formed or pre-fabricated and laid up with the beam structure, wherein the at least one external ply comprises at least one composite ply, wherein the closed first end comprises a wrap of the at least one composite ply from the at least one linear surface of the joint portion [[to]] around the first end of the joint portion to define the closed first end.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 contains allowable subject matter “wherein the at least one external ply comprises at least one composite ply, wherein the closed first end comprises a wrap of the at least one composite ply from the at least one linear surface of the joint portion around the first end of the joint portion to define the closed first end”.
In the closest prior art, Hayden (U.S. Patent No. 10,451,030) teaches a spar assembly for a rotor blade of a wind turbine, the spar assembly comprising: a beam structure (10; figure 1) extending between a closed first end and a second end (spar section 10 inherently has two ends; figure 1), the beam structure configured for coupling within a shell of the rotor blade (as shown; figure 7A), the beam structure comprising: a contacting portion extending in a span-wise direction from the second end and comprising at least one contoured surface oriented toward at least one of an internal surface of a pressure side or a suction side of the rotor blade, the contoured surface configured to follow a contour of one of the pressure side or the suction side of the rotor blade (spar cap 14 (contacting portion) has a concave contour similar to the pressure side or suction side of the blade shell; figure 5A); a joint portion extending in the span-wise direction from the first end toward the contacting portion, the joint portion comprising at least one linear surface oriented in the same direction as the contoured surface (double scarf component 30 has a flat surface; figure 5A); a transition region between the contacting portion and the joint portion that transitions the contoured surface to the linear surface (spar connection piece 20 transitions the curved surface to the linear surface; figures 5A, 5B); and one or more internal plies, external plies, or combination thereof, and wherein at least one internal ply, or external ply is pre-formed or pre-fabricated and laid up with the beam structure (the connection piece, which is part of the beam structure is made of pre-cured composite component comprising uniaxial fibre layers; column 2, lines 46-50; column 3, lines 22-25).
However, no prior art of record sufficiently teaches the allowable subject matter and it would not have been obvious to one of ordinary skill in the art to modify the prior arts to create the claimed invention.

Claims 2-11 are also allowed by virtue of their dependency on claim 1.

Claim 12 also contains the same allowable subject matter of claim 1.

Claims 13-17 are also allowed by virtue of their dependency on claim 1.

Claims 18-20 were previously indicated have allowable subject matter in the Final Rejection dated 06/24/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745